Case: 10-10550     Document: 00511904231         Page: 1     Date Filed: 06/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2012
                                   No.10-10550
                                USDC No. 4:09-CV-662                       Lyle W. Cayce
                                                                                Clerk

MICHAEL WAYNE BOHANNAN,

                                                  Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas


                  ON REMAND FROM THE SUPREME COURT
                              OF THE UNITED STATES
Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        We vacate the April 23, 2010, judgment of the district court and remand
for reconsideration in light of the Supreme Court’s decision in Wall v. Kholi, 131
S. Ct. 1278 (2011).
        VACATED and REMANDED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.